Case 4:19-cv-13196-MFL-DRG ECF No. 26 filed 10/30/20        PageID.134    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SCOTT ANDREW WITZKE,

             Plaintiff,                             Case No. 19-cv-13196
                                                    Hon. Matthew F. Leitman
v.

JESSICA R. COOPER, et al.,

          Defendants.
__________________________________________________________________/

           ORDER RECODING CIVIL NATURE OF SUIT CODE

      Upon review of this case, in which a current or former prisoner challenges

conditions of confinement, it appears to the Court that it was erroneously assigned a

Civil Nature of Suite Code 440, which applies to non-prisoners, rather that Civil

Nature of Suit Code 555, which applies to conditions of confinement.

      IT IS THEREFORE ORDERED that the Clerk’s Office will change the

Civil Nature of Suit Code from 440 to 555.

      Any objections to this Order must be filed within seven (7) days.


                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 30, 2020
Case 4:19-cv-13196-MFL-DRG ECF No. 26 filed 10/30/20      PageID.135   Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 30, 2020, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
